No. 03-450

               IN THE SUPREME COURT OF THE STATE OF MONTANA

                                          2004 MT 251N


WAYNE SPOTTED BLANKET,

              Petitioner and Appellant,

         v.

STATE OF MONTANA,

              Respondent and Respondent.



APPEAL FROM:         District Court of the Twentieth Judicial District,
                     In and for the County of Lake, Cause No. DC-96-112,
                     The Honorable C. B. McNeil, Judge presiding.


COUNSEL OF RECORD:

              For Appellant:

                     Scott Albers, Attorney at Law, Great Falls, Montana

              For Respondent:

                     Hon. Mike McGrath, Attorney General; Jennifer Anders, Assistant Attorney
                     General; Assistant Attorney General, Helena, Montana

                     Robert J. Long, Lake County Attorney, Polson, Montana



                                    Submitted on Briefs: February 17, 2004

                                               Decided: September 8, 2004
Filed:


                     __________________________________________
                                       Clerk
Justice Jim Regnier delivered the Opinion of the Court.

¶1     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court 1996 Internal

Operating Rules, the following decision shall not be cited as precedent. The decision shall

be filed as a public document with the Clerk of the Supreme Court and shall be reported by

case title, Supreme Court cause number, and result to the State Reporter Publishing Company

and to West Group in the quarterly table of non-citable cases issued by this Court.

¶2     Wayne Spotted Blanket (Spotted Blanket), then fourteen years old, pled guilty to

several offenses including multiple rapes and burglaries he committed in 1996. The District

Court committed him to the Department of Corrections for fifty years. In 2002, Spotted

Blanket filed a Petition for Postconviction Relief arguing the District Court erroneously

sentenced him under the wrong statute. The District Court denied Spotted Blanket’s Petition

and Spotted Blanket appeals. We affirm.

¶3     The sole issue on appeal is whether the District Court erred when it denied Spotted

Blanket’s Petition for Postconviction Relief?

                                     BACKGROUND

¶4     Spotted Blanket was charged with multiple rapes and burglaries committed in 1996.

He was fourteen years old at the time. Details of the incidents are found in our decision in

State v. Spotted Blanket, 1998 MT 59, 288 Mont. 126, 955 P.2d 1347. Spotted Blanket pled

guilty and was sentenced in June of 1997. The District Court committed him to the

Department of Corrections for a total of fifty years.

¶5     In June of 2002, Spotted Blanket filed a Petition for Postconviction Relief (Petition)

before the District Court. In his Petition, Spotted Blanket argued that pursuant to § 46-18-


                                              2
201(1)(e), MCA (1997), the maximum commitment to the Department of Corrections was

five years. The State responded that Spotted Blanket was properly sentenced under the

statute in effect at the time of the commission of the offense, § 46-18-201(1)(e), MCA

(1995). The District Court ruled in favor of the State and Spotted Blanket appeals.

                                   STANDARD OF REVIEW

¶6        The standard of review of a trial court's denial of a petition for postconviction relief

is whether the court's findings of fact are clearly erroneous and whether its conclusions of

law are correct. Hope v. State, 2003 MT 191, ¶ 13, 316 Mont. 497, ¶ 13, 74 P.3d 1039, ¶ 13.

                                          DISCUSSION

¶7        Spotted Blanket was convicted in May of 1997 when he pled guilty in District Court.

Pursuant to § 46-21-102, MCA (1997), the period for filing a petition for postconviction

relief is one year. Spotted Blanket’s conviction became final one year from the date his

direct appeal was resolved, which was in March of 1998. Spotted Blanket did not file for

postconviction relief until June of 2002, more than four years after his conviction became

final. Thus, his Petition is time-barred under § 46-21-102, MCA (1997). The District Court

should not have addressed Spotted Blanket’s Petition on its merits because of the time-bar

and we decline to do so now.

¶8        We affirm the District Court’s denial of Spotted Blanket’s Petition for Postconviction

Relief.


                                                     /S/ JIM REGNIER




                                                 3
We Concur:

/S/ KARLA M. GRAY
/S/ PATRICIA O. COTTER
/S/ JAMES C. NELSON
/S/ W. WILLIAM LEAPHART




                          4